Rothrock, J.
The abstract of appellants does not purport to be an abstract of all the evidence in the case. Counsel for appellee filed an abstract in which some evidence is set out, but it is stated therein that the two abstracts, taken together, do not contain all the evidence offered or introduced on the trial. It also appears that the translation of the short-hand notes taken by the reporter at the trial was not filed in the court below within six months from the rendition of the decree. In this state of the record, the cause cannot be heard upon appeal in this court. Merrill v. Bowe, 69 Iowa, 653; Arts v. Culbertson, 73 Iowa, 13.
Affirmed.